Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-21 are pending.
Claim 1-21 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1,8,9,10,11,20,21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,8,9,10,11,19,20 of copending Application No. 17029853 in view of Kittichokechal (WO 2021/206622 A1) hereinafter Kitti.
This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the tuples represent one or more pairs. The difference between the claims does not amount to more than an obvious variant of the same inventive concept.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application 17029831 claim 1
Co-pending 17029853 claim 1
A method for monitoring a physical downlink control channel (PDCCH), by a user equipment (UE), the method comprising
A method for monitoring a physical downlink control channel (PDCCH) by a user equipment (UE), the method comprising:
reporting capability information indicating one or more tuples, 
reporting capability information indicating a first set of one or more pairs and a second set of one or more tuples
wherein each of the one or more tuples indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
wherein each pair of the first set indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting,
receiving an indication in response to the capability information;
receiving, in response to the capability information,
determining a pair of values based on the indication, wherein a first value in the pair of values is a maximum number 
a first pair of values for the MCG and a second pair of values for the SCG, wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring;

determining, for each of the MCG and the SCG, a monitored candidate limit per slot based on the first value in each of the first and second pairs of values;
determining a monitored candidate limit per span based on the second value in the pair of values.
determining, for each of the MCG and the SCG, a monitored candidate limit per span based on the second value in each of the first and second pairs of values.


Claim 1 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching 17029853 to use an indication to indicate a limit to a Ue. Because Kitti teaches a (Kitti [0004]).
The combination of Co-pending 17029853 and Kitti teaches all the limitation of parent claim 1, Copending application teaches 
Instant application 17029831 claim 8
Co-pending 17029853 claim 8
wherein:
the monitored candidate limit per slot is determined based on a number of cells configured for per-slot monitoring, a per-slot candidate single cell limit, a subcarrier spacing (SCS) configuration, and a number of cells scheduled with the SCS configuration; and
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and the number of cells scheduled with the SCS configuration.


wherein:
the monitored candidate limit per slot is determined based on a number of cells configured for per-slot monitoring, a per-slot candidate single cell limit, a subcarrier spacing (SCS) configuration, and a number of cells scheduled with the SCS configuration; and
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and the number of cells scheduled with the SCS configuration.





The combination of Co-pending 17029853 and Kitti teaches all the limitation of parent claim 1, Copending application teaches 

Instant application 17029831 claim 9
Co-pending 17029853 claim 9
wherein the capability information is reported on at least one of a per-UE basis, a per-band basis, a per-band combination basis, a per-feature set basis, and a per-feature set, per-component carrier basis.
wherein the capability information is reported on at least one of a per-UE basis, a per-band basis, a per-band combination basis, a per-feature set basis, and a per-feature set, per-component carrier basis.


The combination of Co-pending 17029853 and Kitti teaches all the limitation of parent claim 1, Copending application teaches 

Instant application 17029831 claim 10
Co-pending 17029853 claim 10
wherein reporting the capability information comprises:
determining a plurality of feature groups for a monitoring behavior of the UE;

reporting the capability information for the determined feature group.

determining a plurality of feature groups for a monitoring behavior of the UE;

reporting the capability information for the determined feature group.



Instant application 17029831 claim 11
Co-pending 17029853 claim 11
receiving, from a user equipment (UE),
receiving, from a user equipment (UE),
capability information indicating one or more tuples,
capability information indicating a first set of one or more pairs and a second set of one or more tuples
wherein each of the one or more tuples indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
wherein each pair of the first set indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting
providing an indication, in response to the capability information, that enables the UE to determine a pair of values,
providing a first pair of values for the MCG and a second pair of values for the SCG, in response to the capability information,
wherein a first value in the pair of values is a maximum number of serving cells 
 in each of the first and second pairs of values is a in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring,

wherein a monitored candidate limit per slot is determined for each of the MCG and the SCG based on the first value in each of the first and second pairs of values,
wherein a monitored candidate limit per span is determined based on the second value in the pair of values.
wherein a monitored candidate limit per span is determined for each of the MCG and the SCG based on the second value in each of the first and second pairs of values.


Claim 11 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching (Kitti [0004]).

Instant application 17029831 claim 20
Co-pending 17029853 claim 19
A user equipment (UE) comprising:
A user equipment (UE) comprising:
a processor;
a processor;
and
a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to:
and a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to:
report capability information indicating one or more tuples,
	report capability information indicating a first set of one or more pairs and a second set of one or more tuples,
wherein each of the one or more tuples indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting;
wherein each pair of the first set indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting
receive an indication in response to the capability information;
receive, in response to the capability information, a first pair of values for the MCG and a second pair of values for the SCG,
determine a pair of values based on the indication
a first pair of values for the MCG and a second pair of values for the SCG,
wherein a first value in the pair
of values is a maximum number of serving cells configured for per-slot monitoring, and a
second value in the pair of values is a maximum number of serving cells configured for
per-span monitoring;
wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring;
determine a monitored candidate limit per slot based on the first value in the pair of values;
determine, for each of the MCG and the SCG, a monitored candidate limit per slot based on the first value in each of the first and second pairs of values
determine a monitored candidate limit per span based on the second value in the pair of values.
determine, for each of the MCG and the SCG, a monitored candidate limit per span based on the second value in each of the first and second pairs of values.


Claim 19 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching 17029853 to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

Instant application 17029831 claim 21
Co-pending 17029853 claim 20
A base station (BS) comprising:
A base station (BS) comprising:
a processor;
a processor;
a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to:
and a non-transitory computer readable storage medium storing instructions that, when
executed, cause the processor to:
receive, from a user equipment (UE), capability information indicating one or more tuples,
receive, from a user equipment (UE), capability information indicating a first set of one or more pairs and a second set of one or more tuples
wherein each of the one or more tuples indicates a combination of serving 


an indication in response to the capability information that enables the UE to determine a pair of values,
 provide a first pair of values for the MCG and a second pair of values for the SCG, in response to the capability information,
wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring,

wherein a monitored candidate limit per slot is determined based on the first value in the pair of values
wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring,
wherein a monitored candidate limit per slot is determined for each of the MCG and the SCG based on the first value in each of the first and second pairs of values,
wherein a monitored candidate limit per span is determined based on the second value in the pair of values.
and wherein a monitored candidate limit per span is determined for each of the MCG and the SCG based on the second each of the first and second pairs of values.


Claim 20 of Co-pending 17029853 does not expressly teach MCG and SCG however Kitti from a similar field of endeavor field of endeavor teaches MCG and SCG (Kitti [0045] [0047] Pcell i.e MCG and Scell i.e. SCG and monitoring of PDCCH per span basis).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching 17029853 to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).












Claim Rejections - 35 USC § 103
5.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.Claim 1-4, 7-9, 11-13,15-18,20,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US-PG-PUB 2021/0266831 A1) relying on provisional date of 62/981,974 and in view of Kittichokechal hereinafter Kitti (Wo2021/206622 A1).

The invention is about physical downlink control channel monitoring and is shown in fig. 4

    PNG
    media_image1.png
    402
    465
    media_image1.png
    Greyscale















    PNG
    media_image2.png
    689
    449
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    744
    884
    media_image3.png
    Greyscale








As to claim 1. Zhou teaches a method for monitoring a physical downlink control channel (PDCCH) by a user equipment (UE) (Zhou [0057] Ue providing parameter pertaining to PDCCH monitoring which works according to a method) the method comprising:
reporting capability information indicating one or more tuples (Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]) wherein each of the one or more tuples indicates a combination of serving cells (Zhou [0066] an aggregation level see also provisional [0065] and fig. 4 a Ue in communication with two cells 402a and 402b)configured for per-slot and per-span monitoring that the UE is capable of supporting(Zhou fig. 7 step 710  [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]])
receiving an indication in response to the capability information (Zhou fig. 7 step 750 [0095] update i.e. indication of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report)
determining a pair of values based on the indication (Zhou fig. 7 step 760, [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]), wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring(Zhou fig. 7 step 760,770,[0096]  Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]),  and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring (Zhou fig. 7 step 760,770 [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]),  
Zhou does not expressly teach determining a monitored candidate limit per slot based on the first value in the pair of values and
determining a monitored candidate limit per span based on the second value in the pair of values 
However Kitti from a similar field of endeavor teaches determining a monitored candidate limit per slot based on the first value in the pair of values (looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit);  and
(looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132] (N.sub.cells.sup.cap) based on configuration done by the network i.e. gnb of per span monitoring i.e. second value a limit on CA monitoring being determined based on tuple (x,y) see  provisional [0139]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching Zhou to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

As to claim 2. Zhou does not teach wherein reporting capability information comprises reporting a plurality of tuples.
However Kitti from a similar field of endeavor teaches wherein reporting capability information comprises reporting a plurality of tuples (Kitti [0157] multiple tuples see also provisional [0133]).

As to claim 3. Zhou teaches wherein the plurality of tuples comprises a plurality of pairs and the indication comprises the pair of values selected from the plurality of pairs (Zhou fig. 7 step 750 [0095] update of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report).

As to claim 4. The method of claim 2, wherein: receiving the indication comprises detecting that one or more cells are configured with slot-based monitoring and one or more cells are configured with span-based monitoring (Zhou fig. 7 step 710 see provisional  Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]); and
the pair of values is determined based on the plurality of tuples, a number of the one or more cells configured with slot based monitoring, a number of the one or more cells configured with span based monitoring(Zhou fig. 7 step 710  see provisional  Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]), and a unique function shared by the UE (Zhou [0095] a correlation between the tuple send from the Ue and the update receive from the based station by the Ue which is based on the first tuple).

As to claim 6. The method of claim 1, wherein:
reporting the capability information comprises reporting a 3-tuple(Zhou [0090] a capability report having 3 components i.e. 3 tuple see also provisional [0089]); and
(Zhou [0090] a capability report having 3 components i.e. 3 tuple the two value are per slop and per-pan monitoring capability see also provisional [0089] ); or an index value that corresponds to the pair of values in a table shared by the UE.

As to claim 7. Zhou does not teach wherein reporting the capability information comprises reporting a single pair or a set index, and the indication is the pair of values selected from a set indicated by the single pair or the set index, wherein a plurality of sets are shared by the UE.
However Kitti from a similar field of endeavor teaches wherein reporting the capability information comprises reporting a single pair or a set index, (Kitti[0130] a combination (x, y) i.e. one tuple which constitute Ue capability being reported see also [0132] case 3 ), and the indication is the pair of values selected from a set indicated by the single pair or the set index, wherein a plurality of sets are shared by the UE(looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132] (N.sub.cells.sup.cap) based on configuration done by the network i.e. gnb of per span monitoring i.e. second value a limit on CA monitoring being determined based on tuple (x,y) see  provisional [0139]).

As to claim 8. Zhou does not teach 
the monitored candidate limit per slot is determined based on a number of cells configured for per-slot monitoring, a per-slot candidate single cell limit, a subcarrier 
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and the number of cells scheduled with the SCS configuration.
However Kitti from a similar field of endeavor teaches the monitored candidate limit per slot is determined based on a number of cells configured for per-slot monitoring, a per-slot candidate single cell limit, a subcarrier spacing (SCS) configuration, and a number of cells scheduled with the SCS configuration (Kitti fig. 9 [0171] [0172] a limit not to be exceeded by the total number of PDCCH candidates i.e. candidate of cells   and take into account  the SCS configuration and the number of span and total number of span configured per sub-slot see also provisional [0147][0148] and see also looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit);  and
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and the number of cells scheduled with the SCS configuration(Kitti fig. 9 [0171] [0172] a limit not to be exceeded by the total number of PDCCH candidates i.e. candidate of cells   and take into account  the SCS configuration and the number of span and total number of span configured per sub-slot see also provisional [0147][0148] and see also looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit).

As to claim 9. The combination of Zhou and Kitti teaches wherein the capability information is reported on at least one of a per-UE basis(Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]), a per-band basis, a per-band combination basis, a per-feature set basis, and a per-feature set, per-component carrier basis.

As to claim 11. Zhou teaches a method for monitoring a physical downlink control channel (PDCCH) (Zhou [0057] Ue providing parameter pertaining to PDCCH monitoring which works according to a method), by a base station (BS) (Zhou [0057] a BS configuring a Ue), the method comprising:
Receiving (Zou fig. 1 step 710 Ue reporting capability to eNB i.e. a tuple see also provisional [0089]]), from a user equipment (UE), capability information indicating one or more tuples(Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]), wherein each of the one or more tuples indicates a combination of serving cells (Zhou [0066] an aggregation level see also provisional [0065]) configured for per-slot and per-span monitoring that the UE is capable of supporting (Zhou fig. 7 step 710  [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]); and
providing an indication, in response to the capability information (Zhou fig. 7 step 750 [0095] update of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report), that enables the UE to determine a pair of values (Zhou fig. 7 step 760, [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]), wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring (Zhou fig. 7 step 760,770,[0096]  Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]),  and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring (Zhou fig. 7 step 760,770 [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]),  
Zhou does not expressly teach wherein a monitored candidate limit per slot is determined based on the first value in the pair of values, and
wherein a monitored candidate limit per span is determined based on the second value in the pair of values.
However Kitti from a similar field of endeavor teaches wherein a monitored candidate limit per slot is determined based on the first value in the pair of values (looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit);  and
wherein a monitored candidate limit per span is determined based on the second value in the pair of values (looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132] (N.sub.cells.sup.cap) based on configuration done by the network i.e. gnb of per span monitoring i.e. second value a limit on CA monitoring being determined based on tuple (x,y) see  provisional [0139]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching (Kitti [0004]).

As to claim 12. The combination of Zhou and Kitti teaches all the limitations of parent claim 11, 
Zhou does not teach wherein the capability information comprises a plurality of tuples.
However Kitti from a similar field of endeavor teaches wherein reporting capability information comprises reporting a plurality of tuples (Kitti [0157] multiple tuples see also provisional [0133]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching Zhou to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

As to claim 13. The combination of Zhou and Kitti teaches all the limitations of parent claim 12,
	Zhou teaches a selecting (Zhou fig. 7 step 750 [0095] update i.e. a selection of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report) and Zhou teaches an indication(Zhou fig. 7 step 750 [0095] update of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report),  
Zhou does not teach wherein the plurality of tuples comprises a plurality of pairs, and further comprising:
the pair of values from the plurality of pairs, wherein the indication comprises the pair of values.
However Kitti from a similar field of endeavor teaches wherein the plurality of tuples comprises a plurality of pairs (Kitti [0157] multiple tuples see also provisional [0133]) and further comprising:
the pair of values from the plurality of pairs, wherein the indication comprises the pair of values (Kitti [0157] multiple tuples see also provisional [0133]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching Zhou to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

As to claim 15. The combination of Zhou and Kitti teaches all the limitations of parent claim 11, wherein the capability information comprises a 3-tuple (Zhou [0090] a capability report having 3 components i.e. 3 tuple see also provisional [0089]); and further comprising:
selecting the pair of values based on the 3-tuple (Zhou [0090] a capability report having 3 components i.e. 3 tuple the two value are per slop and per-pan monitoring capability see also provisional [0089] [0085] an update i.e. a selection taking place based on capability report),
wherein the indication comprises the pair of values (Zhou [0090] a capability report having 3 components i.e. 3 tuple the two value are per slop and per-pan monitoring capability see also provisional [0089] [0085] an update i.e. a selection taking place based on capability report), or an index value that corresponds to the pair of values in a table shared by the UE and the BS.

As to claim 16. The combination of Zhou and Kitti teaches all the limitations of parent claim 11, wherein the capability information comprises a single pair or a set index, and further (Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]) comprising:
selecting the pair of values from a set indicated by the single pair or the set index(Zhou fig. 7 step 750 [0095] update of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report), wherein a plurality of sets are shared by the UE and the BS, and the indication is the selected pair of values(Zhou fig. 7 step 750 [0095] update of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report).

As to claim 17. The combination of Zhou and Kitti teaches all the limitation of parent claim 11,
Zhou does not teach wherein:
the monitored candidate limit per slot is determined based on a number of cells configured for per-slot monitoring, a per-slot candidate single cell limit, a subcarrier spacing (SCS) configuration, and a number of cells scheduled with the SCS configuration; and
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and a number of cells scheduled with the SCS configuration.
However Kitti from a similar field of endeavor teaches wherein:
 (Kitti fig. 9 [0171] [0172] a limit not to be exceeded by the total number of PDCCH candidates i.e. candidate of cells   and take into account  the SCS configuration and the number of span and total number of span configured per sub-slot see also provisional [0147][0148] and see also looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit);  and
the monitored candidate limit per span is determined based on a number of cells configured for per-span monitoring, a per-span candidate single cell limit, an SCS configuration, and a number of cells scheduled with the SCS configuration (Kitti fig. 9 [0171] [0172] a limit not to be exceeded by the total number of PDCCH candidates i.e. candidate of cells   and take into account  the SCS configuration and the number of span and total number of span configured per sub-slot see also provisional [0147][0148] and see also looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit); 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching Zhou to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

As to claim 18. The combination of Zhou and Kitti teaches all the limitations of parent claim 11, 
Zhou teaches wherein the capability information is received on at least one of a per-UE basis (Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]), a per-band basis, a per-band combination basis, a per-feature set basis, and a per-feature set, per-component carrier basis.

As to claim 20. Zhou teaches a user equipment (UE) (Zhou [0057] Ue providing parameter pertaining to PDCCH monitoring which works according to a method) comprising:
a processor (Zhou fig. 7, 706) and
a non-transitory computer readable storage medium storing instructions(Zhou fig. 7, 708 SD card) that, when executed, cause the processor to:
 (Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]), wherein each of the one or more tuples indicates a combination of serving cells (Zhou [0066] an aggregation level see also provisional [0065] see also fig. 4 two cells in communication with a Ue) configured for per-slot and per-span monitoring that the UE is capable of supporting (Zhou fig. 7 step 710  [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]);
receive an indication in response to the capability information (Zhou fig. 7 step 750 [0095] update of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report);
determine a pair of values based on the indication (Zhou fig. 7 step 760, [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]), wherein a first value in the pair of values is a maximum number of serving cells configured for per-slot monitoring (Zhou fig. 7 step 760,770,[0096]  Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]),   and a
second value in the pair of values is a maximum number of serving cells configured for
per-span monitoring (Zhou fig. 7 step 760,770 [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]);
Zhou does not expressly teach determine a monitored candidate limit per slot based on the first value in the pair of values; and
determine a monitored candidate limit per span based on the second value in the pair of values.
However Kitti from a similar field of endeavor teaches determine a monitored candidate limit per slot based on the first value in the pair of values (looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit); ; and
determine a monitored candidate limit per span based on the second value in the pair of values (looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132] (N.sub.cells.sup.cap) based on configuration done by the network i.e. gnb of per span monitoring i.e. second value a limit on CA monitoring being determined based on tuple (x,y) see  provisional [0139]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching Zhou to use an indication to indicate a limit to a Ue. Because Kitti teaches a method a for increase PDCCH monitoring capability thus providing efficient spectrum utilization (Kitti [0004]).

As to claim 21. Zhou teaches a base station (BS) (Zhou [0057] a BS configuring a Ue),  comprising:
a processor (Zhou fig. 3, 316 and 356 processor); and
a non-transitory computer readable storage medium storing instructions that, when executed (Zhou fig. 3, 376, 360 memory) , cause the processor to:
receive (Zou fig. 1 step 710 Ue reporting capability to eNB i.e. a tuple see also provisional [0089]]), from a user equipment (UE) (Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]), capability information indicating one or more tuples (Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]), wherein each of the one or more tuples indicates a combination of serving 
 (Zhou [0066] an aggregation level see also provisional [0065] and fig. 4 a Ue in communication with two cells 402a and 402b),configured for per-slot and per-span monitoring that the UE is capable of supporting(Zhou fig. 7 step 710  [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]); and
provide an indication in response to the capability information(Zhou fig. 7 step 750 [0095] update of monitoring configuration based on a request which is tight to capability information provided by Ue and see also provisional [0094] PDCCH monitoring configuration update indicating modification of the monitoring parameter and the monitoring parameter are capability of Ue pertaining to per-span and per-slot monitoring  and [0096] BS transmitting a signal i.e. indication  see also provisional [0095][0085] update taking place based on capability report),  that enables the UE to determine a pair of values(Zhou fig. 7 step 760, [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]), wherein a first value in the pair of values is a maximum
number of serving cells configured for per-slot monitoring(Zhou fig. 7 step 760,770,[0096]  Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]), and a second value in the pair of values is a maximum number of serving cells configured for per-span monitoring(Zhou fig. 7 step 760,770 [0096] Ue monitoring i.e. determining PDCCH based on updated parameter and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]),  
Zhou does not expressly teach wherein a monitored candidate limit per slot is determined based on the first value in the pair of values, and
wherein a monitored candidate limit per span is determined based on the second value in the pair of values.
However Kitti from a similar field of endeavor teaches wherein a monitored candidate limit per slot is determined based on the first value in the pair of values (looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132](N.sub.cells.sup.cap) and see provisional [0139] and  [0160] for a Ue supporting rel-15 and rel-16 capability i.e. per slot monitoring i.e. rel.15 and per span monitoring rel 16, ca-limits for rel-15 can be calculated in same manner as for rel-16 see provisional [0136] and for the actual candidate limit); and
wherein a monitored candidate limit per span is determined based on the second value in the pair of values (looking at applicant specification the monitored candidate limit is described in application specification as filed [0033] based on this Kitti [0132] (N.sub.cells.sup.cap) based on configuration done by the network i.e. gnb of per span monitoring i.e. second value a limit on CA monitoring being determined based on tuple (x,y) see  provisional [0139]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kitti and the teaching (Kitti [0004]).

7.Claim 5,10,14,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US-PG-PUB 2021/0266831 A1) relying on provisional date of 62/981,974 and in view of Kittichokechal hereinafter Kitti (Wo2021/206622 A1) and in view of Hosseini et al. (US-PG-PUB 2021/0250753 A1).

As to claim 5 The combination of Zhou and Kitti teaches 
receiving the indication comprises detecting that one or more cells are configured with slot-based monitoring and one or more cells are configured with span-based monitoring(Zhou fig. 7 step 710  [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]) and
determining the pair of values comprises:
The combination of Zhou and Kitti does not teach calculating a first complexity value for the one or more configured cells with slot- based monitoring and the one or more configured cells with span-based monitoring;
calculating complexity values for each tuple of the plurality of tuples;
determining a tuple having a complexity value closest to the first complexity value; and
determining the pair of values as the determined tuple.
(Hosseini [0077] span (2,2) being most complex and see provisional [0068]),  
calculating complexity values for each tuple of the plurality of tuples (Hosseini [0077] different complexity for different tuples and see provisional [0068]) ;
determining a tuple having a complexity value closest to the first complexity value (Hosseini [0077] multiple tuples having different complexity levels including a closest one and see provisional [0068]); and
determining the pair of values as the determined tuple ((Hosseini [0077] a Ue able to support only span pattern (7,3) see also provisional [0068]);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hosseini and the combined teaching of Zhou and Kitti to use a comparison in order to determine a pair of value. Because Hosseini teaches a method improve Ue monitoring capability such proving efficient spectrum utilization (Hosseini [0007]).

As to claim 10. The combination of Zhou and Kitti teaches reporting the capability information((Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]]) 

determining a plurality of feature groups for a monitoring behavior of the UE;
determining a feature group from the plurality of feature groups based on a predetermined guideline; and
reporting the capability information for the determined feature group.
However Hosseini from a similar field of endeavor teaches wherein reporting the capability information comprises:
determining a plurality of feature groups for a monitoring behavior of the UE (Hosseini [0068]-[0071] a set of values corresponding to different capabilities and the set of values is referred to as feature group based on which monitoring taking place see also provisional [0061][0064]);
determining a feature group from the plurality of feature groups based on a predetermined guideline (Hosseini [0068]-[0071] FG 1 and FG 2 which established based on specific criteria or guideline [0061][0064]); and
reporting the capability information for the determined feature group (Hosseini [0066] a set of bands i.e. feature group for which capability being reported see also provisional [0059]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hosseini and the combined teaching of Zhou and Kitti to use a comparison in order to determine a pair of value. Because Hosseini teaches a method improve Ue monitoring capability such proving efficient spectrum utilization (Hosseini [0007]).

As to claim 14. The combination of Zhou and Kitti teaches wherein providing the indication comprises:
configuring a first set of one or more cells with slot-based monitoring and a second set of one or more cells with span-based monitoring (Zhou fig. 7 step 760, [0096] Ue monitoring i.e. determining PDCCH based on updated parameter i.e. indication from BS and the parameter include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring see also provisional [0095]), and a unique function shared between the UE and the BS(Zhou [0095] a correlation between the tuple send from the Ue and the update receive from the based station by the Ue which is based on the first tuple).
The combination of Zhou and Kitti does not teach wherein the pair of values is determined based on:
the plurality of tuples the first set of one or more cells, the second set of one or more cells, or 
a comparison of a first complexity value for the first and second sets and
complexity values for each of the plurality of tuples.
However Hosseini from a similar field of endeavor teaches wherein the pair of values is determined based on:
the plurality of tuples (Hosseini [0077] a plurality of tuples see provisional [0068]), the first set of one or more cells (Hosseini [0077]different tuples having different number of cells see provisional [0068]), the second set of one or more (Hosseini [0077]different tuples having different number of cells see provisional [0068]), or 
a comparison of a first complexity value for the first and second sets and
complexity values for each of the plurality of tuples( Hosseini [0077] span patterns having different complexities and multiple tuples having different complexities level see provisional [0068]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hosseini and the combined teaching of Zhou and Kitti to use a comparison in order to determine a pair of value. Because Hosseini teaches a method improve Ue monitoring capability such proving efficient spectrum utilization (Hosseini [0007]).

As to claim 19. The combination of Zhou and Kitti teaches all the limitations of parent claim 11, 
The combination of Zhou and Kitti teaches reporting the capability information((Zhou fig. 7 step 710 [0090] Ue reporting parameter which include a pair of values i.e. a max number of per slot monitoring and a max number of per span monitoring which is a pair of value i.e. a tuple see also provisional [0089]])
The combination of Zhou and Kitti does not expressly teach wherein the capability information is received for a feature group determined based on a predetermined guideline, when a plurality of feature groups are determined for a monitoring behavior of the UE.
 (Hosseini [0068]-[0071] a set of values corresponding to different capabilities and the set of values is referred to as feature group based on which monitoring taking place see also provisional [0061][0064]); determined based on a predetermined guideline (Hosseini [0068]-[0071] FG 1 and FG 2 which established based on specific criteria or guideline [0061][0064]); when a plurality of feature groups are determined for a monitoring behavior of the UE (Hosseini [0066] a set of bands i.e. feature group for which capability being reported see also provisional [0059]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hosseini and the combined teaching of Zhou and Kitti to use a comparison in order to determine a pair of value. Because Hosseini teaches a method improve Ue monitoring capability such proving efficient spectrum utilization (Hosseini [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412